DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 25 October 2021.  After entry of the amendment, claims 1-4 and 6-21 are currently pending in the application.

The terminal disclaimer filed on 25 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,457,601 and Patent No. 10,829,414 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mallow (US Patent No. 5,352,288 A).
The reference teaches, in claims 1-3, a cement composition comprising 1 to 1.5 parts of a calcium oxide material containing at least about 60% CaO, 10 to 20 parts of pozzolanic material containing at least about 30% amorphous silica, and 0.025 to 0.075 parts by weight of an alkali metal catalyst.  The pozzolanic material is, in addition to said amorphous silica, a fly ash, slag, fume silica, bagasse ash, diatomaceous silica, etc.  Examples of calcium oxide material include kiln dust, quick lime, and/or slake lime.  See also Examples 8, 9, and 13 which recite compositions comprising fly ash, cement and perlite.
The instant claim is obvious over the reference.
As for claim 21, the pozzolanic material which contains in addition to said amorphous silica, a fly ash, blast furnace slag, fume silica, volcanic ash, diatomaceous earth etc. and mixtures thereof is seen to meet the remediated fly ash component.  The combination of fly ash and perlite in the examples meets the remediated fly ash as the instant claim recites that the remediated coal ash contains coal ash and a natural pozzolan.  Also the mixture of the fly ash with the other pozzolanic materials (such as volcanic ash or diatomaceous earth) meets the remediated fly ash. The slake slime (also known as calcium hydroxide) meets the calcium hydroxide component.  The fly ash is an example of a coal ash.  The volcanic ash and diatomaceous earth meets the natural pozzolan material.   The amount of the natural pozzolan falls within the claimed range of amounts.  As the reference does not recite that the fly ash .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Warrender et al (US Patent Application Publication No. US 2009/0105099 A1).
The reference teaches, in paragraph [0012], a composition comprising 5-100% of pumice and about 0-95% of a mixture of Portland cement and fly ash in a ratio of from 100:0 to 50:50.
The instant claim is obvious over the reference.
As for claim 21, the combination of fly ash and pumice (a natural pozzolan) meets the remediated fly ash component.  The Portland cement meets the cement component. The fly ash is an example of a coal ash.   As the reference does not recite that the fly ash meets any specific specifications, it is assumed that it does not meet any of the recited specifications absent evidence showing otherwise.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kripavicius (US Patent Application Publication No. US 2014/0187680 A1).
The reference teaches, in paragraph [0005], a concrete mix comprising water, cementitious material comprising Portland cement and a supplementary cementitious material, aggregate, water reducer, fiber, and a polymeric bonding agent.  The supplementary cementitious material includes a pozzolan including fly ash, pumicite, volcanic ashes, pumice, diatomaceous earth, slags, etc. (see paragraphs [0018[-[0021] and claim 7).

As for claim 21, the supplementary cementitious material which includes fly ash, pumicite, volcanic ash, diatomaceous earth, etc. and mixtures thereof meets the remediated fly ash component.  The cement meets the cement component. The fly ash is an example of a coal ash.  As the reference does not recite that the fly ash meets any specific specifications, it is assumed that it does not meet any of the recited specifications absent evidence showing otherwise.

Response to Arguments
Applicant’s amendments have overcome the previous art rejections of claims 1-4, 8-12, and 14-19 over Mallow (US Patent No. 5,352,288 A); claims 1, 3-4, 7-8, and 11-19 over Warrender et al (US Patent Application Publication No. US 2009/0105099 A1); and claims 1-4, 8-9, 11 and 14-19 over Kripavicius (US Patent Application Publication No. US 2014/0187680 A1).
The submission of an acceptable terminal disclaimer has overcome the obviousness-type double patenting rejection of claims 1-19 over US Patent No. 10,457,601 and US Patent No. 10,829,414.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or fairly suggest the limitations recited in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
November 9, 2021